Exhibit 10.1

 

GLAUKOS CORPORATION

NOTICE OF GRANT OF OPTION

2015 Omnibus Incentive Compensation Plan

 

The Participant has been granted an option (the “Option”) to purchase certain
Shares of Glaukos Corporation (the “Company”) pursuant to the Glaukos
Corporation 2015 Omnibus Incentive Compensation Plan (the “Plan”), as follows:

 

 

 

 

Participant:

__________________________

Date of Grant:

April 2, 2018

Vesting Commencement Date:

April 2, 2018

Number of Option Shares:

 

Exercise Price per Share:

$

Initial Vesting Date:

The date one (1) year after the Vesting Commencement Date

Option Expiration Date:

The date ten (10) years after the Date of Grant

Tax Status of Option:

Nonstatutory Stock Option

Vested Shares:

Except as provided in the Award Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Number of Option Shares by the “Vested Ratio” determined as of
such date as follows:

 

 

Vested Ratio

 

On Initial Vesting Date, provided the Participant’s status as a Service Provider
has not terminated prior to such date

1/4

 

Plus

 

 

For each additional full month of the Participant’s continuous status as a
Service Provider from Initial Vesting Date until the Vested Ratio equals 1/1, an
additional

1/48

 

Capitalized terms not defined herein shall have the meaning as set forth in the
Plan.

 

Upon termination of Participant’s status as a Service Provider, except in the
event of Participant’s death or Disability, any portion of the Option that is
not vested and exercisable as of such date of termination shall automatically
expire in accordance with the Award Agreement.

 

The Exercise Price represents an amount the Company believes to be no less than
the fair market value of a Share as of the Date of Grant, determined in good
faith in compliance with the requirements of Section 409A of the Code.  However,
there is no guarantee that the Internal Revenue Service will agree with the
Company’s determination.  A subsequent IRS determination that the Exercise Price
is less than such fair market value could result in adverse tax consequences to
the Participant.  By signing below, the Participant agrees that the Company, its
Directors, officers and stockholders shall not be held liable for any tax,
penalty, interest or cost incurred by the Participant as a result of such
determination by the IRS.  The Participant is urged to consult with his or her
own tax advisor regarding the tax consequences of the Option, including the
application of Section 409A.

 

By their signatures below, the Company and the Participant agree that the Option
is governed by this Grant Notice and by the provisions of the Plan and the Award
Agreement, both of which are attached to and made a part of this document.  The
Participant acknowledges receipt of copies of the Plan and the Award Agreement,
represents that the Participant has read and is familiar with their provisions,
and hereby accepts the Option subject to all of their terms and conditions.

 

 

 

 

 

 

GLAUKOS CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Joseph E. Gilliam

 

Signature

 

Chief Financial Officer

 

 

 

 

 

Address:

229 Avenida Fabricante

San Clemente, California 92672

 

Address:

c/o Glaukos Corporation

229 Avenida Fabricante

San Clemente, California 92672

 

 

 

 

 

 

 

 

 

ATTACHMENTS: Glaukos Corporation 2015 Omnibus Incentive Compensation Plan, as
amended to the Date of Grant; Award Agreement and Exercise Notice







--------------------------------------------------------------------------------

 



GLAUKOS CORPORATION

OPTION AWARD AGREEMENT

Glaukos Corporation has granted to the Participant named in the Notice of Grant
of Option (the “Grant Notice”) to which this Award Agreement is attached an
Option to purchase certain Shares upon the terms and conditions set forth in the
Grant Notice and this Award Agreement.  The Option has been granted pursuant to
and shall in all respects be subject to the terms and conditions of the Glaukos
Corporation 2015 Omnibus Incentive Compensation Plan (the “Plan”), as amended to
the Date of Grant, the provisions of which are incorporated herein by
reference.  By signing the Grant Notice, the Participant: (a) acknowledges
receipt of, and represents that the Participant has read and is familiar with
the terms and conditions of, the Grant Notice, this Award Agreement and the
Plan, (b) accepts the Option subject to all of the terms and conditions of the
Grant Notice, this Award Agreement and the Plan, and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Grant Notice, this Award
Agreement or the Plan.

1.DEFINITIONS AND CONSTRUCTION.

1.1.Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2.Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Award Agreement.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.TAX CONSEQUENCES.

2.1.Tax Status of Option.  This Option is intended to have the tax status
designated in the Grant Notice.

a.Nonstatutory Stock Option.  If the Grant Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.





2

--------------------------------------------------------------------------------

 



2.2.ISO Fair Market Value Limitation. If the Grant Notice designates this Option
as an Incentive Stock Option, then to the extent that the Option (together with
all Incentive Stock Options granted to the Participant under all stock plans of
the Company, including the Plan) becomes exercisable for the first time during
any calendar year for Shares having a Fair Market Value greater than One Hundred
Thousand Dollars ($100,000), the portion of such Options which exceeds such
amount will be treated as Nonstatutory Stock Options.  For purposes of this
Subsection 2.2, Options designated as Incentive Stock Options are taken into
account in the order in which they were granted, and the Fair Market Value of
the Shares is determined as of the time the Option with respect to such Shares
is granted.  If the Code is amended to provide for a different limitation from
that set forth in this Subsection 2.2, such different limitation shall be deemed
incorporated herein effective as of the date required or permitted by such
amendment to the Code.  If the Option is treated as an Incentive Stock Option in
part and as a Nonstatutory Stock Option in part by reason of the limitation set
forth in this Subsection 2.2, the Participant may designate which portion of
such Option the Participant is exercising.  In the absence of such designation,
the Participant shall be deemed to have exercised the Incentive Stock Option
portion of the Option first.  Separate certificates representing each such
portion shall be issued upon the exercise of the Option.  (NOTE TO PARTICIPANT:
If the aggregate Exercise Price of the Option (that is, the Exercise Price
multiplied by the Number of Option Shares) plus the aggregate exercise price of
any other Incentive Stock Options you hold (whether granted pursuant to the Plan
or any other stock plan of the Company) is greater than $100,000, you should
contact the Stock Administrator of the Company to ascertain whether the entire
Option qualifies as an Incentive Stock Option.)

2.3.Notice of Sales Upon Disqualifying Disposition.  The Participant shall
dispose of the Shares acquired pursuant to the Option only in accordance with
the provisions of this Award Agreement.  In addition, if the Grant Notice
designates this Option as an Incentive Stock Option, the Participant shall (a)
promptly notify the Administrator for the Company if the Participant disposes of
any of the Shares acquired pursuant to the Option within one (1) year after the
date the Participant exercises all or part of the Option or within two (2) years
after the Date of Grant and (b) provide the Company with a description of the
circumstances of such disposition.  Until such time as the Participant disposes
of such Shares in a manner consistent with the provisions of this Award
Agreement, unless otherwise expressly authorized by the Company, the Participant
shall hold all Shares acquired pursuant to the Option in the Participant’s name
(and not in the name of any nominee) for the one-year period immediately after
the exercise of the Option and the two-year period immediately after Date of
Grant.  At any time during the one-year or two-year periods set forth above, the
Company may place a legend on any certificate representing Shares acquired
pursuant to the Option requesting the transfer agent for the Company’s stock to
notify the Company of any such transfers.  The obligation of the Participant to
notify the Company of any such transfer shall continue notwithstanding that a
legend has been placed on the certificate pursuant to the preceding sentence.





3

--------------------------------------------------------------------------------

 



3.TERMINATION AS A SERVICE PROVIDER.

3.1.Termination for Reasons Other Than Cause, Death, Disability. If the
Participant ceases to be a Service Provider, other than upon the Participant’s
termination as the result of Cause, death or Disability, the Participant may
exercise the vested portion of the Option, but only within such period of time
ending on the earlier of (a) the date ninety (90) days following the
Participant’s termination as a Service Provider or (b) the Expiration Date.

3.2.Termination for Cause. If the Participant ceases to be a Service Provider
upon the Participant’s termination for Cause, the Option (whether vested or
unvested) shall immediately terminate and cease to be exercisable.

3.3.Termination Due to Death or Disability. If the Participant ceases to be a
Service Provider as a result of the Participant’s death or Disability, (i) the
unvested portion of the Option will become one hundred percent (100%) vested on
the date of Participant’s termination of Service due to death or Disability, and
(ii) the Participant (or the Participant’s estate or beneficiary, if applicable)
may exercise the vested portion of the Option (including the portion that became
vested due to the Participant’s death or Disability), but only within such
period of time ending on the earlier of (a) the date twelve (12) months
following the Participant’s termination as a Service Provider or (b) the
Expiration Date.

For purposes of this Subsection 3.3, “Disability” will be determined in
accordance with the standards and procedures of the then-current long term
disability plan maintained by the Company, which is generally a physical
condition arising from an illness or injury, which renders an individual
incapable of performing work in any occupation, as determined by the Company.

4.MANNER OF EXERCISE.

4.1.Election to Exercise. To exercise the Option, the Participant (or in the
case of exercise after the Participant’s death or incapacity, the Participant’s
estate or beneficiary, as the case may be) must deliver to the Company a notice
of intent to exercise in the manner designated by the Administrator.

4.2.Payment of Exercise Price. The Exercise Price per Share set forth above
shall be payable in full at the time of exercise in cash, or by such other
method as the Administrator may approve in its sole discretion.

4.3.Withholding. Prior to the issuance of shares upon the exercise of the
Option, the Participant must make arrangements satisfactory to the Company to
pay or provide for any applicable federal, state and local withholding
obligations of the Company. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (iii) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld.





4

--------------------------------------------------------------------------------

 



4.4.Issuance of Shares. Provided that the exercise notice and payment are in
form and substance satisfactory to the Company, the Company shall issue the
Shares registered in the name of the Participant, the Participant’s authorized
assignee, or the Participant's legal representative, and shall deliver
certificates representing the shares with the appropriate legends affixed
thereto.

5.NO RIGHT TO CONTINUED EMPLOYMENT; NO RIGHTS AS SHAREHOLDER.

Neither the Plan nor this Award Agreement shall confer upon the Participant any
right to be retained in any position, as an Employee, Director or consultant of
the Company.  Further, nothing in the Plan or this Award Agreement shall be
construed to limit the discretion of the Company to terminate the Participant as
a Service Provider at any time, with or without Cause. The Participant shall not
have any rights as a shareholder with respect to any Shares subject to the
Option prior to the date of exercise of the Option.

6.TRANSFERABILITY.

The Option is not transferable by the Participant other than to a designated
beneficiary upon the Participant’s death or by will or the laws of descent and
distribution, and is exercisable during the Participant’s lifetime only by him
or her. No assignment or transfer of the Option, or the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise
(except to a designated beneficiary upon death by will or the laws of descent or
distribution) will vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the Option
will terminate and become of no further effect.

7.ADJUSTMENTS; CHANGE IN CONTROL.

The provisions of the Plan applicable to Adjustments and a Change in Control or
other corporate transaction, as described in Section 12 of the Plan, shall apply
to the Option.

8.TAX LIABILITY AND WITHHOLDING.

Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting, or exercise of the Option or the
subsequent sale of any shares acquired on exercise; and (b) does not commit to
structure the Option to reduce or eliminate the Participant’s liability for
Tax-Related Items.

9.COMPLIANCE WITH LAW.





5

--------------------------------------------------------------------------------

 



The exercise of the Option and the issuance and transfer of Shares shall be
subject to compliance by the Company and the Participant with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Shares may be listed.
No Shares shall be issued pursuant to this Option unless and until any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel.

10.GOVERNING LAW.

This Agreement will be construed and interpreted in accordance with the laws of
the State of California without regard to conflict of law principles.

11.SEVERABILITY.

The invalidity or unenforceability of any provision of the Plan or this
Agreement shall not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
shall be severable and enforceable to the extent permitted by law.

12.NO IMPACT ON OTHER BENEFITS.

The value of the Participant's Option is not part of his or her normal or
expected compensation for purposes of calculating any severance, retirement,
welfare, insurance or similar employee benefit.

 





6

--------------------------------------------------------------------------------

 



2015 Omnibus Incentive Compensation Plan

 

 

 

 

 

 

Participant:

 

 

Date:

 

 

NONSTATUTORY OPTION EXERCISE NOTICE

 

1.Option.  I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Glaukos Corporation (the “Company”) pursuant to
the Glaukos Corporation 2015 Omnibus Incentive Compensation Plan (the “Plan”),
my Notice of Grant of Option (the “Grant Notice”) and my Award Agreement as
follows:

 

Date of Grant:                                            ___________________

Number of Option Shares:                         ___________________

Exercise Price per Share:                           $__________________

 

2.Exercise of Option.  I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares, in accordance with
the Grant Notice and the Award Agreement:

 

Total Vested Shares Purchased:                ___________________

Total Exercise Price                                  $__________________

(Total Shares  X  Price per Share)             $__________________

 

3.Delivery of Payment. I herewith deliver to the Company the Total Exercise
Price for the Shares, via the following payment method:

 

[ ] cash

[ ] check payable to Glaukos Corporation

[ ] surrender of Shares (requires pre-approval by Administrator)

[ ] “net exercise” transaction, which, to the extent permitted by Company, shall
be deemed to be satisfied by use of the broker-dealer sale and remittance
procedure to pay the Exercise Price (only available during an open trading
window or via a 10b5-1 plan)

 

4.Tax Withholding.  I authorize payroll withholding, net-share withholding and
otherwise will make adequate provision for the federal, state, local and foreign
tax withholding obligations of the Company, if any, in connection with the
Option.

 

5.Notice of Disqualifying Disposition.  If the Option is an Incentive Stock
Option, I agree that I will promptly notify the Chief Financial Officer of the
Company if I transfer any of the Shares within one (1) year from the date I
exercise all or part of the Option or within two (2) years of the Date of Grant.

 

6.Tax Consultation.  I hereby acknowledge that I understand that I may suffer
adverse tax consequences as a result of my purchase or disposition of the
Stock.  I hereby represent that I am not relying on the Company for any tax
advice.

 





7

--------------------------------------------------------------------------------

 



 

7.Delivery of Shares. I hereby instruct the Company to issue the Shares subject
to this exercise as follows:

 

 

 

 

 

[    ]

Delivery of Shares to a Direct Registration System account with American Stock
Transfer and Trust Company, LLC

 

 

 

or

 

 

 

 

 

[    ]

Delivery of Shares via DWAC to Participant’s Broker (not available for unvested
shares)

 

Broker’s Name:

 

 

 

Broker’s Address:

 

 

 

 

 

 

 

Broker’s Telephone:

 

 

 

Broker’s DTC number:

 

 

 

Grantee’s account number:

 

 

 

8.Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued

 

9.Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

10.        Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.

 





8

--------------------------------------------------------------------------------

 



 

11.        Entire Agreement. The applicable Plan, the applicable Notice(s) and
the applicable Option Agreement(s) are incorporated herein by reference and
together with this Exercise Notice constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and me respect to
the subject matter hereof, and may not be modified adversely to my interest
except by means of a writing signed by the Company and me. Nothing in the Plan,
the applicable Notice(s) and the applicable Option Agreement(s) and this
Exercise Notice (except as expressly provided therein) is intended to confer any
rights or remedies on any persons other than the parties.

 

 

 

 

 

 

Submitted by:

 

Accepted by:

 

 

 

PARTICIPANT:

 

GLAUKOS CORPORATION

 

 

 

Print Name

 

By:

 

 

 

 

 

 

Joseph E. Gilliam

Chief Financial Officer

(Signature)

 

 

 

 

 

 

 

 

 

Address:

 

 

Address:

 

229 Avenida Fabricante

San Clemente, California 92672

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security #

 

 

 

 

 

SPOUSAL CONSENT

 

I, ______________________, spouse of Participant, have read and hereby approve
the foregoing Agreement.  In consideration of the Company’s granting my spouse
the right to purchase the Shares as set forth in the Agreement, I hereby agree
to be irrevocably bound by the Agreement and further agree that any community
property or other such interest shall hereby be similarly bound by the
Agreement.  I hereby appoint my spouse as my attorney-in-fact with respect to
any amendment or exercise of any rights under the Agreement.

 

 

 

 

 

9

--------------------------------------------------------------------------------